                                                                    1   ALVERSON TAYLOR & SANDERS
                                                                        KURT R. BONDS, ESQ.
                                                                    2   Nevada Bar #6228
                                                                        TREVOR R. WAITE, ESQ.
                                                                    3
                                                                        Nevada Bar #13779
                                                                    4   6605 Grand Montecito Parkway
                                                                        Suite 200
                                                                    5   Las Vegas, Nevada 89149
                                                                        (702) 384-7000
                                                                    6
                                                                        FAX (702) 385-7000
                                                                    7   efile@alversontaylor.com
                                                                        Counsel for Trans Union LLC
                                                                    8

                                                                    9                            IN THE UNITED STATES DISTRICT COURT
                                                                   10                                 FOR THE DISTRICT OF NEVADA

                                                                   11
                                                                         MONICA EGBERT,                                      Case No. 2:19-cv-00483-JAD-VCF
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                      Plaintiff,                             JOINT STIPULATION AND ORDER
                                                                   13                                                        EXTENDING DEFENDANT TRANS
                            6605 GRAND MONTECITO PARKWAY




                                                                         v.
                               (702) 384-7000 FAX (702) 385-7000




                                                                                                                             UNION LLC’S TIME TO FILE AN
                                 LAS VEGAS, NEVADA 89149




                                                                   14                                                        ANSWER OR OTHERWISE RESPOND
                                                                         EQUIFAX INFORMATION SERVICES, LLC,                  TO PLAINTIFF’S COMPLAINT (FIRST
                                           LAWYERS

                                           SUITE 200




                                                                   15    TRANSUNION, LLC, AND CENLAR                         REQUEST)
                                                                   16    FEDERAL SAVINGS BANK,

                                                                   17                  Defendants.

                                                                   18
                                                                               Plaintiff Monica Egbert (“Plaintiff”) and Defendant Trans Union LLC (“Trans Union”), by
                                                                   19
                                                                        and through their respective counsel, file this Joint Stipulation Extending Defendant Trans Union’s
                                                                   20

                                                                   21   Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

                                                                   22          On March 31, 2019, Plaintiff filed her Complaint. The current deadline for Trans Union to
                                                                   23
                                                                        answer or otherwise respond to Plaintiff’s Complaint is April 12, 2019. Trans Union needs
                                                                   24
                                                                        additional time to locate and assemble the documents relating to Plaintiff’s claims and Trans Union’s
                                                                   25
                                                                        counsel will need additional time to review the documents and respond to the allegations in
                                                                   26

                                                                   27   Plaintiff’s Complaint.

                                                                   28
                                                                                                                         1                              KB/26149
                                                                    1          Plaintiff has agreed to extend the deadline in which Trans Union has to answer or otherwise
                                                                    2   respond to Plaintiff’s Complaint up to and including May 3, 2019. This is the first stipulation for
                                                                    3
                                                                        extension of time for Trans Union to respond to Plaintiff’s Complaint
                                                                    4
                                                                               Dated this 9th day of April, 2019
                                                                    5                                                ALVERSON TAYLOR & SANDERS
                                                                    6
                                                                                                                     //S// Trevor R. Waite
                                                                    7                                                Kurt Bonds
                                                                                                                     Nevada Bar No. 6228
                                                                    8                                                Trevor Waite
                                                                    9                                                Nevada Bar No. 13779
                                                                                                                     6605 Grand Montecito Pkwy, Suite 200
                                                                   10                                                Las Vegas, NV 89149
                                                                                                                     Telephone: (702) 384-7000
                                                                   11                                                Facsimile: (702) 385-700
                                                                                                                     efile@alversontaylor.com
                                                                   12
ALVERSON TAYLOR & SANDERS




                                                                                                                     kbonds@alversontaylor.com
                                                                   13                                                twaite@alversontaylor.com
                            6605 GRAND MONTECITO PARKWAY




                                                                                                                     Counsel for Trans Union LLC
                               (702) 384-7000 FAX (702) 385-7000
                                 LAS VEGAS, NEVADA 89149




                                                                   14
                                                                                                                     HAINES & KRIEGER, LLC
                                           LAWYERS

                                           SUITE 200




                                                                   15
                                                                                                                     //S// David H. Krieger
                                                                   16
                                                                                                                     David H. Krieger
                                                                   17                                                Nevada Bar No. 9086
                                                                                                                     8985 S. Eastern Avenue, Suite 350
                                                                   18                                                Henderson, NV 89123
                                                                                                                     Telephone: (702) 880-5554
                                                                   19
                                                                                                                     Facsimile: (702) 383-5518
                                                                   20                                                Email: dkrieger@hainesandkrieger.com
                                                                                                                     Counsel for Plaintiff
                                                                   21
                                                                                                                     ORDER
                                                                   22
                                                                               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or
                                                                   23
                                                                        otherwise respond is so ORDERED AND ADJUDGED.
                                                                   24
                                                                               Dated this 10th day of April, 2019.
                                                                   25

                                                                   26

                                                                   27
                                                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                   28
                                                                                                                        2                              KB/26149
